Case 1:13-cr-00877-DKW Document 296 Filed 05/27/21 Page 1 of 7          PageID #: 1833




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

  UNITED STATES OF AMERICA,                    Case No. 13-cr-00877-DKW-01

               Plaintiff,                      ORDER DENYING
                                               DEFENDANT’S MOTION FOR
        vs.                                    COMPASSIONATE RELEASE

  EMIL WOLFGRAMM, JR.,

               Defendant.


       Approximately 69 months into his 120-month sentence, Defendant Emil

 Wolfgramm asks the Court to reduce his sentence to time served because his

 medical conditions, in light of the COVID-19 pandemic, present extraordinary and

 compelling reasons warranting such a reduction. The Court disagrees, and, for the

 reasons set forth below, Wolfgramm’s motion is DENIED.

                             RELEVANT BACKGROUND

       On September 3, 2015, Wolfgramm pled guilty to methamphetamine

 distribution-related offenses. Dkt. No. 209. On March 8, 2016, the Court

 sentenced Wolfgramm to 120 months’ imprisonment and five years of supervised

 release. Dkt. Nos. 261, 262. The Court varied downward from the applicable

 sentencing guideline range of 135 to 168 months’ because of Wolfgramm’s history

 and characteristics, including his charitable service, community ties, and physical

 condition. Dkt. No. 263 at 3.

                                          1
Case 1:13-cr-00877-DKW Document 296 Filed 05/27/21 Page 2 of 7         PageID #: 1834




       On March 16, 2021, Wolfgramm filed a pro se motion for sentence

 reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“compassionate release

 motion”). Dkt. No. 284. After being appointed to represent him, Dkt. No. 289, the

 Federal Public Defender’s Office filed a supplemental brief in support of

 Wolfgramm’s compassionate release motion on April 29, 2021. Dkt. No. 291.

 Wolfgramm argues that his medical conditions—obesity, cardiomegaly, cardiac

 arrhythmia, secondary hypertension, obstructive sleep apnea, hyperglycemia,

 hyperlipidemia, gout, and prediabetes—in light of the COVID-19 pandemic,

 present extraordinary and compelling reasons warranting his immediate release.

 Dkt. No. 291 at 6-14. On May 13, 2021, the Government filed a response

 opposing any sentence reduction. Dkt. No. 295. No reply was filed in the time

 allotted or thereafter. This order follows.

                                LEGAL STANDARD

       “‘[A] judgment of conviction that includes [a sentence of imprisonment]

 constitutes a final judgment’ and may not be modified by a district court except in

 limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 (alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

 be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

 Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

 United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).


                                           2
Case 1:13-cr-00877-DKW Document 296 Filed 05/27/21 Page 3 of 7          PageID #: 1835




       Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

 A court may “modify a term of imprisonment” upon an inmate’s motion if:

       1. the inmate exhausted “all administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion” on his behalf or 30 days has lapsed
          since the relevant warden received a request to do so;

       2. the inmate has established that “extraordinary and compelling reasons
          warrant such a reduction”; and

       3. the court considers the sentencing factors set forth in 18 U.S.C. §3553(a).

 18 U.S.C. § 3582(c)(1)(A)(i). The inmate bears the burden of establishing the

 requirements for a sentence reduction by a preponderance. See, e.g., United States

 v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998); see also Walton v. Arizona,

 497 U.S. 639, 650 (1990) (a defendant’s due process rights “are not violated by

 placing on him the burden of proving mitigating circumstances sufficiently

 substantial to call for leniency”), overruled on other grounds by Ring v. Arizona,

 536 U.S. 584, 609 (2002).

                                   DISCUSSION

       The parties dispute only the second and third requirements detailed above.

 See Dkt. No. 295 at 6 (“The United States believes that Defendant had exhausted

 his administrative remedies with the Bureau of Prisons.”). Wolfgramm argues that

 his obesity, cardiomegaly, cardiac arrhythmia, secondary hypertension, obstructive

 sleep apnea, hyperglycemia, hyperlipidemia, gout, and prediabetes, in light of the

 COVID-19 pandemic, present extraordinary and compelling reasons warranting

                                          3
Case 1:13-cr-00877-DKW Document 296 Filed 05/27/21 Page 4 of 7           PageID #: 1836




 release. Dkt. No. 291 at 6-14. The Government disagrees, arguing that

 Wolfgramm’s circumstances are not extraordinary and compelling “because he has

 been fully vaccinated” against the virus. Dkt. No. 295 at 7–13. The Court agrees

 with the Government, and, for the reasons explained below, Wolfgramm’s

 compassionate release motion is DENIED.

 I.    Extraordinary and Compelling Reasons

       Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

 of “extraordinary and compelling reasons.” While Congress did not define

 “extraordinary and compelling reasons” warranting compassionate release, the

 Sentencing Commission has. See U.S.S.G. § 1B1.13. However, that definition is

 binding only as to compassionate release motions brought by the Director of the

 Bureau of Prisons, not where, as here, such motions are brought directly by a

 defendant. United States v. Aruda, 993 F.3d 797 (9th Cir. 2021). While the

 Sentencing Commission’s statements in U.S.S.G. § 1B1.13 are not binding in the

 circumstance presented here, they nonetheless “may inform a district court's

 discretion for [Section] 3582(c)(1)(A) motions filed by a defendant.” Id. at 802.

       This Court has explained the showing a defendant must make in a

 compassionate release motion premised on the risks of COVID-19:

       [W]here an inmate is seeking compassionate release due to a potential
       reaction to a communicable disease, such as COVID-19, [the inmate] must
       usually demonstrate that the potential to be infected is high, [the inmate] is
       at risk of a severe reaction if infected, and should [the inmate] become

                                           4
Case 1:13-cr-00877-DKW Document 296 Filed 05/27/21 Page 5 of 7            PageID #: 1837




       infected, [he or she] will suffer significant short- or long-term harm or death.
       Because the remedy sought—years off a sentence for a felony conviction—
       is extraordinary, the circumstances warranting that remedy must be likewise
       extraordinary (and compelling).

 United States v. Blumenstein, 2021 WL 1655823, at *4 (D. Haw. April 27, 2021);

 accord United States of America v. Marshall, 2021 WL 1535332, at *2 (D. Nev.

 Apr. 19, 2021) (“courts have looked to the safety of the defendant’s current

 detention institution compared to release, as well as whether the defendant’s

 medical conditions elevate the risk of severe illness from COVID-19” (citation

 omitted)); United States v. Kauwe, 467 F. Supp. 3d 940, 946 (D. Nev. 2020)

 (considering whether: “(1) the combination of [the defendant’s] age and underlying

 health conditions elevate his risk of becoming seriously ill were he to contract

 COVID-19 . . . and (2) he faces greater risk from COVID-19 if he continues to be

 housed at his current facility instead of being released”); United States v. Williams,

 2020 WL 4586860 at *3 (D. Haw. Aug. 10, 2020) (denying compassionate release

 because the defendant failed to demonstrate a large number of past or present

 infections at the facility); United States v. Kim, 2020 WL 3213312, at *3 (D. Haw.

 June 15, 2020) (denying compassionate release because the “court cannot tell that

 there is a substantial risk that [the defendant] will be reinfected”).

       The Court recognizes that Wolfgramm suffers from severe obesity,

 cardiomegaly, cardiac arrhythmia, secondary hypertension, obstructive sleep

 apnea, hyperglycemia, hyperlipidemia, gout, and prediabetes. Dkt. No. 291 at 6-

                                            5
Case 1:13-cr-00877-DKW Document 296 Filed 05/27/21 Page 6 of 7                 PageID #: 1838




 14. The CDC recognizes that some of these conditions, such as severe obesity and

 hypertension, “can make [one] more likely” to have a severe reaction to COVID-

 19 if infected.1 However, this fact is outweighed by several others. Most

 significantly, Wolfgramm is fully vaccinated against the virus, having received

 both doses of the Pfizer-BioNTech vaccine on February 28, 2021 and March 26,

 2021. Dkt. No. 295-1 (COVID-19 Vaccination Form). Additionally, the Bureau

 of Prisons is reporting zero inmates at Reeves III CI (Texas), the facility that

 presently houses him, as currently infected with the virus.2 In other words, not

 only are Wolfgramm’s chances of contracting the virus in his facility extremely

 low,3 his risk of a severe reaction should he be infected is likewise extremely low.4

 Wolfgramm’s argument that he remains susceptible to the virus even after

 vaccination does not constitute an extraordinary and compelling reason in the face

 of the current scientific consensus to the contrary.




 1
   People at Increased Risk: People with Certain Medical Conditions, CDC (last updated May 13,
 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 medical-conditions.html (last visited May 25, 2021).
 2
   COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
 visited May 25, 2021).
 3
   Pfizer-BioNTech COVID-19 Vaccine Emergency Use Authorization Review Memorandum,
 FDA, https://www.fda.gov/media/144416/download (last visited May 25, 2021) (explaining that
 the vaccine was 95% effective in preventing COVID-19).
 4
   See Dkt. No. 295 at 12 (detailing studies showing that vaccines are 100% effective against
 severe disease, as defined by the CDC).

                                               6
Case 1:13-cr-00877-DKW Document 296 Filed 05/27/21 Page 7 of 7                    PageID #: 1839




         Because Wolfgramm has failed to demonstrate an extraordinary and

 compelling reason warranting compassionate release, his motion is DENIED.5

                                       CONCLUSION

         For the reasons set forth herein, Wolfgramm’s motion for compassionate

 release, Dkt. Nos. 284, 291, is DENIED.

         IT IS SO ORDERED.

         DATED: May 27, 2021 at Honolulu, Hawai’i




     United States v. Wolfgramm, Criminal No. 13-00877-DKW-01; ORDER
     DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
     RELEASE

 5
  Nor do the Section 3553(a) sentencing factors, see Dkt. No. 291 at 16–19, present a compelling
 case in Wolfgramm’s favor in that he has yet to serve roughly 30% of the mandatory minimum
 term of imprisonment applicable to his offense of conviction, which involved his distribution of
 more than 9,000g of high purity “ice.”

                                                7
